NEW JERSEY SENATE
SAMUEL D. THOMPSON. PHI). MEMBER - COMMITTEES 8c COMMISSIONS
SENATOR, IETH DESTRICT BUDGET 8c APPROPRIATIONS
MONMoun—I. momsssx. OCEAN & BURLINGTON COUNTIES EDUCATION
2501 HIGHWAY 516. SUITE 101 STATE GOVERNMENT. WAGERING. TOURISM 8c HISTORIC PRESERVATION
OLD BRIDGE. NJ 0885'? NJ COMMISSION ON CAPITAL BUDGETING 8c PLANNING
732-607—7580 JOINT COMMISSION ON THE PUBLIC SCHOOLS
PM“ 73345077879 MANDATED HEALTH BENEFITS ADVISORY COMMISSION
EMAIL: seammpsmw_eg‘m“ STATEWIDE PUBLIC SAFETY COMMUNICATIONS COMMISSION
TASK FORCE ON HEALTH INSURANCE EXCHANGE IMPLEMENTATION
FIRE SAFETY COMMISSION
PEETEIAL SERVICES PROGRAM REVIEW COMMISSION
February 13, 2019
Jackson Township Council
Town Hall
95 W. Veterans Hwy




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-60 Filed 09/06/19 Page 1 of 2 PageID: 1363
Jackson, NJ 08527
Dear Council President Nixon and members of the Jackson Township Council:
As you are well aware, the recent actions taken by Rise Up Ocean County in their distribution of
media clips twisting the sacrosanct articulated poem by Pastor Martin Niemoller, and using
unauthorized video tape recordings of orthodox Jewish elementary school children has
signi_cantly raised the level of anti—Semitic rhetoric to dangerous levels in our county
vernacular.
While we all agree that there are signi_cant challenges that evolving demographics bring to local
communities, we must also agree that utilizing anti-Semitism, stereotyping and bigotry are
certainly not the tools and tactics that should be used in resolving any such issues.
It is necessary for individuals such as yourself and the governing body, for the sake of working
toward your goals of performing a valuable public service, to stand up publicly and state that as a
society, we have a zero tolerance policy for such divisive strategic initiatives, and the speci_c
messages used in Rise Up Ocean County’s video clips have no place among the good and
hardworking citizens of Ocean County at large and the Township of Jackson, speci_cally.
Our nation has seen the honors of leaving such hatred unchecked in Pittsburg just a short time
ago, let us work together to bring peace, harmony and mutual respect to our community and pass
this resolution to demonstrate that to be our of_cial and unequivocal intention.
I respectfully ask the council to vote favorably on this resolution.
Thank you for your consideration in advance.
Sincerely,
(4/aymw/j); (meggm
sarnuel D. Thompson, PhD.
Senator
12th Legislative District




                                                                       Case 3:17-cv-03226-MAS-DEA Document 55-60 Filed 09/06/19 Page 2 of 2 PageID: 1364
